Case 19-41016      Doc 17  Filed 03/11/19 Entered 03/11/19 11:45:31       Main Document
                                        Pg 1 of 9
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re: Richard J. Hanheide                )
                                          )            Case No. 19-41016
                                          )            Chapter 13
SSN: XXX-XX-2770                          )            Hearing Date: 8 May 2019
                                          )            Hearing Time: 10:00 AM
Debtor(s)                                 )            Hearing Loc: 111 S 10 th, Ctrm 5N
                                          )                         St Louis, MO

                                  CHAPTER 13 PLAN

1.1       A limit on the dollar amount of a secured claim, ___ Included
          which may result in a partial payment or no _X_ Not Included
          payment at all to the secured creditor.
1.2       Avoidance of a judicial lien or nonpossessory, ___ Included
          nonpurchase-money security interest.             _X_ Not Included
1.3       Nonstandard provisions set out in Part 5.        _X_ Included
                                                           ___ Not Included

Part 1.               NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but
the presence of an option does not indicate that the option is appropriate in your
circumstances or that it is permissible in the Eastern District of Missouri. Plans that do
not comply with local rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it
with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one. If you oppose the plan’s treatment, you or your
attorney must file an objection to confirmation in accordance with the Eastern District of
Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan
without further notice if no objection to confirmation is filed. YOU MUST FILE A TIMELY
PROOF OF CLAIM IN ORDER TO PARTICIPATE IN DISBURSEMENTS PROPOSED
IN THE PLAN. CLAIMS SHALL SHARE ONLY IN FUNDS DISBURSED AFTER THE
CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.               PLAN PAYMENTS AND LENGTH OF PLAN

2.1   Plan Payments. Debtor is to make regular payments to the Chapter 13
Trustee as follows: (complete one of the following payment options)

  (A) $____776.07__ per month for ___48____ months.

  (B) $____________ per month for _______ months, then $__________ per month
  for _______ months, then $__________ per month for ________ months.
Case 19-41016      Doc 17Filed 03/11/19 Entered 03/11/19 11:45:31 Main Document
                                      Pg 2 of 9
  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2    Tax Refunds. Within fourteen days after filing federal and state income tax
returns, Debtor shall provide the Chapter 13 Trustee with a copy of each return
required to be filed during the life of the plan. The Debtor shall send any tax refund
received during the pendency of the Chapter 13 case to the Trustee; however, Debtor
may retain a portion of a tax refund to pay income taxes owed to any taxing authority
for the same period as the refund. Debtor may also retain $1,250 for single filers or
$1,500 for joint filers and refundable tax credits consisting of Earned Income Credit
(EIC) and Additional Child Tax Credit, each year.

2.3  Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.               DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors.                   All
disbursements by the Trustee will be made pro-rata by class, except per month
disbursements described below. However, if there are funds available after payment of
equal monthly payments in paragraph 3.5 and fees in paragraph 3.6, those funds may
be distributed again to those same paragraphs until paid in full before distributing to the
next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition
arrearage on any executory contract accepted in paragraphs 3.3(A) or (B) over the
following period, estimated as follows:

 CREDITOR NAME               TOTAL AMOUNT DUE            CURE PERIOD (6 months or less)




3.3       Pay the following sub-paragraphs concurrently:

 (A) Post-petition real property lease payments. Debtor assumes executory
 contract for real property with the following creditor(s) and proposes to maintain
 payments (which the Debtor shall pay) in accordance with terms of the original
 contract as follows:

 CREDITOR NAME               MONTHLY PAYMENT




                                             2
Case 19-41016    Doc 17   Filed 03/11/19 Entered 03/11/19 11:45:31 Main Document
                                       Pg 3 of 9
 (B) Post-petition personal property lease payments. Debtor assumes executory
 contract for personal property with the following creditor(s) and proposes to maintain
 payments (which the Trustee shall pay) in accordance with terms of the original
 contract as follows:

 CREDITOR NAME              MONTHLY PAYMENT             EST MONTHS REMAINING




 (C) Continuing Debt Payments (including post-petition mortgage payments on
 real estate, other than Debtor's residence.) Maintain payments of the following
 continuing debt(s) in accordance with terms of the original contract with any
 arrearages owed at the time of filing to be cured in paragraph 3.5(A). Trustee shall
 make payments in the amount listed below or as adjusted by the creditor under terms
 of the loan agreement.

 CREDITOR NAME              MONTHLY PAYMENT
Capital One Auto Finance           $381.80

 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-
 filing on debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the
 monthly amount listed below (or as adjusted by creditor under terms of loan
 agreement) to:

 CREDITOR NAME              MONTHLY PAYMENT                    BY DEBTOR/TRUSTEE
   PennyMac                      $947.88                             Debtor

 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation
 arrears (not provided for elsewhere in the plan) in full in equal monthly installments
 over the life of the plan, estimated as:

 CREDITOR NAME                     TOTAL AMOUNT DUE            INTEREST RATE



3.4    Attorney Fees. Pay Debtor's attorney $__1,610.00__ in equal monthly
 payments over __18_____ months (no less than 18 months). Any additional fees
 allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures
 manual for limitations on use of this paragraph]

3.5    Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-
 petition arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly
 installments over the period set forth below and with the interest rate identified below,
 estimated as follows:

 CREDITOR NAME      TOTAL AMOUNT DUE             CURE PERIOD         INTEREST RATE
 PennyMac                 $7,552.36               48 months                 0%



                                             3
Case 19-41016    Doc 17 Filed 03/11/19 Entered 03/11/19 11:45:31 Main Document
                                     Pg 4 of 9
 (B) Secured claims to be paid in full. The following claims shall be paid in full in
 equal monthly payments over the period set forth below with 6.75% interest:

 CREDITOR            EST BALANCE DUE            REPAY PERIOD         TOTAL w/ INTEREST

 (C) Secured claims subject to modification. Pay all other secured claims the fair
 market value of the collateral, as of the date the petition was filed, in equal monthly
 payments over the period set forth below with 6.75% interest and with any balance of
 the debt to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated
 as set forth below. If no period is set forth below for a claim to be paid under this
 paragraph, the claim will be paid over the plan length.

 CREDITOR            BALANCE DUE      FMV       REPAY PERIOD         TOTAL w/ INTEREST



 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor
 claims(s) to be paid by Trustee or by the co-debtor as noted below. If paid by
 Trustee, such claim(s) shall be paid in equal monthly installments over the period and
 with interest as identified below:

 CREDITOR    EST BALANCE TRUSTEE/CO-DEBTOR          PERIOD       INTEREST RATE
 Diamond Finance $3,000       Trustee                36               6.75%


 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified
 in a notice filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a
 supplement to an allowed claim or any other post-petition fees and costs which the
 Court allows and orders the Trustee to pay. Any such amounts shall be paid in equal
 monthly payments over the remainder of the plan duration and shall not receive
 interest.


3.6    Additional Attorney Fees. Pay $__300.00____ of Debtor's attorney's fees
and any additional Debtor's attorney's fees allowed by the Court.

3.7    Pay sub-paragraphs concurrently:

  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
  guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by
  Trustee, pay claim in full with interest rate as identified below:

 CREDITOR NAME       EST TOTAL DUE       TRUSTEE/CO-DEBTOR       INTEREST RATE



  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
  recoverable by, a governmental unit, will be paid a fixed amount with the balance to
  be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and
  1322(a)(4). Regular payments that become due after filing shall be paid directly by
  Debtor(s):

                                            4
Case 19-41016     Doc 17    Filed 03/11/19 Entered 03/11/19 11:45:31      Main Document
                                         Pg 5 of 9
 CREDITOR             TOTAL DUE           TOTAL AMOUNT PAID BY TRUSTEE

 3.8   Priority Claims. Pay priority claims allowed under § 507 that are not
 addressed elsewhere in the plan in full, estimated as follows:

 CREDITOR NAME                     TOTAL AMOUNT DUE
 IRS (2015, 2016 taxes)                   $1,303.26

 3.9      Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated
 total owed: $_27,894.70_____. Amount required to be paid to non-priority unsecured
 creditors as determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation:
 $__0.00__.     Amount required to be paid to nonpriority unsecured creditors as
 determined by §1325(b) calculation: $____0.00___. Debtor guarantees a minimum of
 $__0.00___ (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral
 to the following creditor(s). (Choose one).
     G Any deficiency shall be paid as non-priority unsecured debt.
       G The Trustee shall stop payment on the creditor's claim until such time as the
       creditor files an amended claim showing the secured and unsecured deficiency (if
       any) still owed after sale of the surrendered collateral.

 CREDITOR                  COLLATERAL



 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
 contract(s) with the following creditor(s). Any balance will be paid as non-priority
 unsecured debt:

 CREDITOR                  CONTRACT/LEASE



Part 4.         OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee,
rather than the Debtor, will make all pre-confirmation disbursements pursuant to §
1326(a).

4.2     All creditors entitled to pre-confirmation disbursements, including lease
creditors, must file a proof of claim to be entitled to receive payments from the Chapter
13 Trustee.

4.3     The proof of claim shall control the valuation of collateral and any valuation
stated in the plan shall not be binding on the creditor.


                                            5
Case 19-41016       Doc 17Filed 03/11/19 Entered 03/11/19 11:45:31 Main Document
                                       Pg 6 of 9
4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds
for payment to any creditor secured by a mortgage on real estate pending filing of a
claim.

4.5     Any post-petition claims filed and allowed under § 1305 may be paid through
the plan.

4.6    Debtor is not to incur further credit or debt without the consent of the Court
unless necessary for the protection of life, health or property and consent cannot be
obtained readily.

4.7     All secured creditors shall retain the liens securing their claims until the earlier
of the payment of the underlying debt determined under non-bankruptcy law or
discharge under § 1328. However, Debtor will request avoidance of non-purchase
money liens secured by consumer goods as well as judicial liens which impair
exemptions and said creditors will not retain their liens if the court enters an order
granting Debtor's request to avoid the liens.

4.8     Any pledged credit union shares or certificates of deposit held by any bank
shall be applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or
Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan
are ineffective.

The following plan provisions will be effective only if there is a check in the box
“included” in Part 1 of this Plan:

5.1   Debtor’s dischargeable taxes for tax years 2011 and 2012 will be discharged
upon completion of the payments in this plan pursuant to 11 USC §1328(a), or by a
Complaint to determine dischargeability of said taxes. Taxes dischargeable under
11 USC §523(a)(7) which are more than three years old will not be paid in this Plan.

5.2   __________________________________________________________________
________________________________________________________________________
________________________________________________________________________
____________________

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.




                                               6
Case 19-41016   Doc 17    Filed 03/11/19 Entered 03/11/19 11:45:31     Main Document
                                       Pg 7 of 9

Part 7.      CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of
the provisions in this Plan are identical to those contained in Official Local Form 13
of the Eastern District of Missouri, other than any Nonstandard Plan Provisions in
Part 5.

                                    /s/ Richard J. Hanheide
DATE: 9 March 2019        DEBTOR:__________________________
                                    Richard J. Hanheide

DATE:9 March 2019         Cruse!Chaney-Faughn, P.C.
                          By:

                          /s/Fredrich J Cruse
                          Fredrich J. Cruse      #23480MO
                          Attorney at Law
                          718 Broadway
                          P. O. Box 914
                          Hannibal, Missouri 63401
                          Telephone: (573) 221-1333
                          Fax (573) 221-1448
                          Email: fcruse@cruselaw.com
                          Attorney for Debtor(s)




                                          7
Case 19-41016       Doc 17   Filed 03/11/19 Entered 03/11/19 11:45:31         Main Document
                                          Pg 8 of 9
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

In re:                                    )
         Richard Hanheide                 ) Case No. 19-41016
                                          ) Chapter 13
                       Debtor.            )

                  CERTIFICATE OF SERVICE FOR CHAPTER 13 PLAN

         Fredrich J. Cruse, being duly sworn, deposes and says:

      Deponent is not a party to the action, is over 18 years of age and resides in
Hannibal, Missouri.

        I hereby certify that a copies of the Chapter 13 Plan were served via electronic
filing in the CM/ECF system of the United States Bankruptcy Court for the Eastern
District of Missouri to the parties requesting service by electronic filing and was served
via United States Mail, first class postage prepaid, on March 11, 2019 to those
individuals and entities not requesting service by electronic filing. The individuals and
entities being served electronically or by mail are

 Capital One Auto Finance                       Dawn Voisas
4515 N Santa Fe Ave Dept APS|                   205 W Sturgeon
Oklahoma City, OK 73118-7901                    Wellsville, MO 63384-1523

PRA Receivables Management LLC                  Diamond Finance
PO Box 41067                                    3690 W Clay St
Norfolk, VA 23541-1067                          Saint Charles, MO 63301-4433

AFNI                                            Financial Recovery Services
1310 Martin Luther King Drive                   PO Box 385908
PO Box 3517                                     Minneapolis, MN 55438-5908
Bloomington, IL 61702-3517
                                                Fingerhut Advantage
Acct Resc Corp                                  PO Box 70281
PO Box 3860                                     Philadelphia, PA 19176-0281
Chesterfield, MO 63006-3860
                                                First Premier
Advance America                                 PO Box 5529
2388 Highway K                                  Sioux Falls, SD 57117-5529
O Fallon, MO 63368-6661
                                                Genesis FS Card Services
Affirm                                          PO Box 23039
650 California St                               Columbus, GA 31902-3039
San Francisco, CA 94108-2716
                                                Internal Revenue Service
MISSOURI BAPTIST MEDICAL CENTER                 PO Box 7346
PO BOX 958410                                   Philadelphia, PA 19101-7346
SAINT LOUIS MO 63195-8410
                                                Martin Leigh P.C.
Capital One Auto Finance                        2405 Grand Blvd, Ste 410
4515 N Santa Fe Ave. Dept. APS                  Kansas City, MO 64108-2577
Oklahoma City, OK 73118-7901


                                            8
Case 19-41016      Doc 17       Filed 03/11/19 Entered 03/11/19 11:45:31         Main Document
                                             Pg 9 of 9Planet Rent to Own
Medicredit, Inc                                    3711 Mexico Rd
PO Box 1629                                        Saint Charles, MO 63303-3040
Maryland Heights, MO 63043-0629
                                                   PROGRESS WEST HOSPITAL
Midland Credit Management Inc                      PO BOX 958410
8875 Aero Drive Suite 200                          SAINT LOUIS MO 63195-8410
San Diego, CA 92123-2255

Missouri Department of Corrections
PO Box 1848                                        Property Home Management
Jefferson City, MO 65102-1848                      PO Box 1131
                                                   Farmington, MO 63640-4064
Missouri Department of Revenue
PO Box 475301 W High St                            Southeastern Physician Services
Jefferson City MO 65101-1517                       11133 Dunn Rd
                                                   Saint Louis, MO 63136-6163
Montgomery Ward
PO Box 2843                                        Southeastern Physician Services
Monroe, WI 53566-8043                              PO Box 740512
                                                   Cincinnati, OH 45274-0512
North Hollywood Billing Center
4605 Lankershim Blvd, Ste 216                      Synchrony Bank
North Hollywood, CA 91602-1875                     PO Box 965064
                                                   Orlando, FL 32896-5064
PPG Clinical Pathology LLC
PO Box 8660                                        Tammy M. Hanheide
Saint Louis, MO 63126-0660                         9817 Treadway Lane, Apt A
                                                   Saint Louis, MO 63134-4145
PRA Receivables Management, LLC
PO Box 41021                                       United States Attorney
Norfolk, VA 23541-1021                             111 South 10th Street
                                                   20th Floor
PennyMac                                           St. Louis MO 63102-1125
PO Box 514387
Los Angeles, CA 90051-4387                         Webbank
                                                   215 South State Street, Suite 800
Pioneer Credit Recovery Inc                        Salt Lake City, UT 84111-2339
PO Box 500
Horseheads, NY 14845-0500




                                                   Cruse!Chaney-Faughn, P.C.
                                                   By:

                                                   /s/Fredrich J Cruse
                                                   Fredrich J. Cruse      #23480MO
                                                   Attorney at Law
                                                   718 Broadway
                                                   P. O. Box 914
                                                   Hannibal, Missouri 63401
                                                   Telephone: (573) 221-1333
                                                   Fax (573) 221-1448
                                                   Email: fcruse@cruselaw.com



                                               9
